Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2.        This Office Action responds to the Application filed on 2/15/2019.
Claims 39-58 are pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 39 and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 13, and 26 of U.S. Patent No. 10819145. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented application discloses a machine that release battery having performance level with particular level of energy for vehicle which correspond to the system/method for managing portable electrical energy storage devices of current application, it is apparent that the machine of the patented application operate on plurality of profiles and release plurality of battery , therefore include the first and second portable storage device as cited in the current claims of the current application.

5.	Claims 39 and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10055911. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented application discloses a method that release battery having performance level with particular level of energy for vehicle which correspond to the system/method for managing portable electrical energy storage devices of current application, it is apparent that the machine of the patented application operate on plurality of profiles and release plurality of battery , therefore include the first and second portable storage device as cited in the current claims of the current application.

6.	Claims 39 and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 11, and 13 of U.S. Patent No. 9182244. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented application discloses a security system that release battery having performance level with particular level of energy for vehicle which correspond to the system/method for managing portable electrical energy storage devices of current application, claims 12 and 13 of patented application discloses the performance level and energy level for first and second vehicle which correspond to the performance level as cited in the claims.



Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


8.	Claim(s) 39-47 and 49-53 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kocher (U.S. Pub. No. 2011/0074350 A1).

As per claim 39, Kocher discloses:
A system for managing portable electrical energy storage devices, comprising: 
receiving information regarding a first vehicle (See Para [0013], i.e. vehicle kiosks…user can rent … for a one way trip, See Para [0035], i.e. option of receiving most fully charged …provide route between the departure and destination…sufficient vehicle battery …accomplish the defined trip, See Para [0036]-[0044] –[prior art allow user enter trip information considered as the receiving]); 
enabling a first portable electrical energy storage device to release a first amount of energy based on the information regarding the first vehicle (See Para [0013], i.e. vehicle kiosks…user can rent … for a one way trip, See Para [0035], i.e. option of receiving most fully charged …provide route between the departure and destination…sufficient vehicle battery …accomplish the defined trip, See Para [0036]-[0044] –[prior art allow receive fully charge and sufficient charge battery considered as the enabling as cited above]); 
receiving information regarding a second vehicle (See Para [0013], i.e. vehicle kiosks…user can rent … for a one way trip, See Para [0035], i.e. option of receiving most fully charged …provide route between the departure and destination…sufficient vehicle battery …accomplish the defined trip, See Para [0036]-[0044] –[prior art operate kiosk, allow multiple users to use, therefore apparent of information regarding the second vehicle]); and 
enabling a second portable electrical energy storage device to release a second amount of energy based on the information regarding the second vehicle  (See Para [0013], i.e. vehicle kiosks…user can rent … for a one way trip, See Para [0035], i.e. option of receiving most fully charged …provide route between the departure and destination…sufficient vehicle battery …accomplish the defined trip, See Para [0036]-[0044], -[prior art release battery based on user desire, such as fully charged, or based on planned trip, allow multiple user select different battery powered level based on user desire at kiosk])
wherein the second amount of energy is greater than the first amount of energy (See Para [0013], i.e. vehicle kiosks…user can rent … for a one way trip, See Para [0035], i.e. option of receiving most fully charged …provide route between the departure and destination…sufficient vehicle battery …accomplish the defined trip, See Para [0036]-[0044]-[prior art allow release a fully charge battery and a battery that sufficiently charge for travel plan, it is apparent fully charge is more energy than the sufficiently charged, and also apparent that planned trip further will have battery with higher amount than battery of planned trip that is short]).

As per claim 40, Kocher discloses all of the features of claim 39 as discloses above wherein Kocher also discloses wherein the information regarding the first vehicle includes a first vehicle performance profile (See Para [0013], i.e. vehicle kiosks…user can rent … for a one way trip, See Para [0035], i.e. option of receiving most fully charged …provide route between the departure and destination…sufficient vehicle battery …accomplish the defined trip, See Para [0036]-[0044] –[prior art user enter trip information is considered as the performance profile]).

As per claim 41, Kocher discloses all of the features of claim 40 as discloses above wherein Kocher also discloses wherein the information regarding the second vehicle includes a second vehicle performance profile (See Para [0013], i.e. vehicle kiosks…user can rent … for a one way trip, See Para [0035], i.e. option of receiving most fully charged …provide route between the departure and destination…sufficient vehicle battery …accomplish the defined trip, See Para [0036]-[0044] –[prior art user enter trip information is considered as the performance profile]).

As per claim 42, Kocher discloses all of the features of claim 41 as discloses above wherein Kocher also discloses wherein the first vehicle performance profile indicates a first vehicle performance level, and wherein the second vehicle performance profile indicates a second vehicle performance level (See Para [0013], i.e. vehicle kiosks…user can rent … for a one way trip, See Para [0035], i.e. option of receiving most fully charged …provide route between the departure and destination…sufficient vehicle battery …accomplish the defined trip, See Para [0036]-[0044] –[prior art user enter trip information is considered as the performance profile, where it is apparent each user trip variate therefore include variation in performance]).

As per claim 43, Kocher discloses all of the features of claim 42 as discloses above wherein Kocher also discloses wherein the first vehicle performance level is lower than the second vehicle performance level (See Para [0013], i.e. vehicle kiosks…user can rent … for a one way trip, See Para [0035], i.e. option of receiving most fully charged …provide route between the departure and destination…sufficient vehicle battery …accomplish the defined trip, See Para [0036]-[0044] –[prior art user enter trip information is considered as the performance profile, where it is apparent each user trip variate therefore include variation in performance]).

As per claim 44, Kocher discloses all of the features of claim 39 as discloses above wherein Kocher also discloses wherein the information regarding the first vehicle includes a first payment amount for the first portable electrical energy storage device  (See Para [0004], i.e. car…rented by kiosk…profitable, See Para [0013], i.e. rent a kiosk operated electric vehicle, See Para [0044], i.e. card swipe –[prior art directed to renting vehicle with certain battery level, because prior art directed to renting out the battery with vehicle, prior art therefore accept payment for the battery and vehicle as cited above]).

As per claim 45, Kocher discloses all of the features of claim 44 as discloses above wherein Kocher also discloses wherein the first payment amount for the first portable electrical energy storage device is associated with a first user profile (See Para [0004], i.e. car…rented by kiosk…profitable, See Para [0013], i.e. rent a kiosk operated electric vehicle, See Para [0044], i.e. card swipe –[prior art directed to renting vehicle with certain battery level, because prior art directed to renting out the battery with vehicle, prior art therefore accept payment for the battery and vehicle as cited above]).

As per claim 46, Kocher discloses all of the features of claim 44 as discloses above wherein Kocher also discloses wherein the information regarding the second vehicle includes a second payment amount for the second portable electrical energy storage device (See Para [0004], i.e. car…rented by kiosk…profitable, See Para [0013], i.e. rent a kiosk operated electric vehicle, See Para [0044], i.e. card swipe –[prior art directed to renting vehicle with certain battery level, because prior art directed to renting out the battery with vehicle, prior art therefore accept payment for the battery and vehicle as cited above]).

As per claim 47, Kocher discloses all of the features of claim 46 as discloses above wherein Kocher also discloses wherein the second payment amount for the second portable electrical energy storage device is associated with a second user profile  (See Para [0004], i.e. car…rented by kiosk…profitable, See Para [0013], i.e. rent a kiosk operated electric vehicle, See Para [0044], i.e. card swipe –[prior art directed to renting vehicle with certain battery level, because prior art directed to renting out the battery with vehicle, prior art therefore accept payment for the battery and vehicle as cited above]).

As per claim 49, Kocher discloses all of the features of claim 39 as discloses above wherein Kocher also discloses receiving information regarding authentication of a charger device to which to connect the first portable electrical energy storage device for charging of the first portable electrical energy storage device (See Para [0044], i.e. finger print…releasing …restraint).

As per claim 50, Kocher discloses all of the features of claim 49 as discloses above wherein Kocher also discloses determining the first amount of energy at least partially based on the information regarding authentication (See Para [0013], i.e. vehicle kiosks…user can rent … for a one way trip, See Para [0035], i.e. option of receiving most fully charged …provide route between the departure and destination…sufficient vehicle battery …accomplish the defined trip, See Para [0036]-[0044]).

As per claim 51, Kocher discloses:
A method for managing portable electrical energy storage devices, comprising: 
receiving a first vehicle performance level associated with a first vehicle (See Para [0013], i.e. vehicle kiosks…user can rent … for a one way trip, See Para [0035], i.e. option of receiving most fully charged …provide route between the departure and destination…sufficient vehicle battery …accomplish the defined trip, See Para [0036]-[0044] –[prior art allow user enter trip information considered as the receiving performance, as going longer range is considered a performance]); 
enabling a first portable electrical energy storage device to release a first amount of energy based on the first vehicle performance level  (See Para [0013], i.e. vehicle kiosks…user can rent … for a one way trip, See Para [0035], i.e. option of receiving most fully charged …provide route between the departure and destination…sufficient vehicle battery …accomplish the defined trip, See Para [0036]-[0044] –[prior art allow receive fully charge and sufficient charge battery considered as the enabling as cited above]);
 receiving a second vehicle performance level associated with a second vehicle (See Para [0013], i.e. vehicle kiosks…user can rent … for a one way trip, See Para [0035], i.e. option of receiving most fully charged …provide route between the departure and destination…sufficient vehicle battery …accomplish the defined trip, See Para [0036]-[0044] –[prior art operate kiosk, allow multiple users to use, therefore apparent of information regarding the second vehicle]); and 
enabling a second portable electrical energy storage device to release a second amount of energy based on the second vehicle performance level (See Para [0013], i.e. vehicle kiosks…user can rent … for a one way trip, See Para [0035], i.e. option of receiving most fully charged …provide route between the departure and destination…sufficient vehicle battery …accomplish the defined trip, See Para [0036]-[0044], -[prior art release battery based on user desire, such as fully charged, or based on planned trip, allow multiple user select different battery powered level based on user desire at kiosk]), 
wherein the first vehicle performance level is lower than the second vehicle performance level (See Para [0013], i.e. vehicle kiosks…user can rent … for a one way trip, See Para [0035], i.e. option of receiving most fully charged …provide route between the departure and destination…sufficient vehicle battery …accomplish the defined trip, See Para [0036]-[0044]-[prior art allow plan based on distance , therefore include the variation in performance levels as cited, therefore apparent to include short and long trip which equate to the lower and higher performance level]); and 
wherein the second amount of energy is greater than the first amount of energy (See Para [0013], i.e. vehicle kiosks…user can rent … for a one way trip, See Para [0035], i.e. option of receiving most fully charged …provide route between the departure and destination…sufficient vehicle battery …accomplish the defined trip, See Para [0036]-[0044]-[prior art allow release a fully charge battery and a battery that sufficiently charge for travel plan, it is apparent fully charge is more energy than the sufficiently charged, and also apparent that planned trip further will have battery with higher amount than battery of planned trip that is short]).

As per claim 52, Kocher discloses all of the features of claim 51 as discloses above wherein Kocher also discloses wherein the first vehicle performance level is included in a first vehicle performance associated with a first user profile, and wherein the second vehicle performance level is included in a second vehicle performance profile associated with a second user profile (See Para [0013], i.e. vehicle kiosks…user can rent … for a one way trip, See Para [0035], i.e. option of receiving most fully charged …provide route between the departure and destination…sufficient vehicle battery …accomplish the defined trip, See Para [0036]-[0044] –[prior art user enter trip information is considered as the performance profile]).

As per claim 53, Kocher discloses all of the features of claim 52 as discloses above wherein Kocher also discloses wherein the first user profile includes a first payment amount for the first portable electrical energy storage device, and wherein the second user profile includes a second payment amount for the second portable electrical energy storage device  (See Para [0004], i.e. car…rented by kiosk…profitable, See Para [0013], i.e. rent a kiosk operated electric vehicle, See Para [0044], i.e. card swipe –[prior art directed to renting vehicle with certain battery level, because prior art directed to renting out the battery with vehicle, prior art therefore accept payment for the battery and vehicle as cited above]) ;


Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 48 and 54-58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kocher (U.S. Pub. No. 2011/0074350 A1) in view of Pinkusevich et al. (U.S. Pub. No. 2010/0241542 A1).

As per claim 48, Kocher discloses all of the features of claim 46 as discloses above.
Kocher does not discloses: wherein the first payment amount is lower than the second payment amount.
However, Pinkusevich discloses: wherein the first payment amount is lower than the second payment amount (See Para [0053]-[0063], i.e. recharging until battery is full…specific amount of recharging energy…amount of prepayment, See Para [0063], i.e. user selection …. 10$...20$ -[prior art Pinkusevich allow charging battery based on specific amount and specific cost for plurality of vehicle, therefore the vehicle will have variation of cost based on amount charge which include cost one vehicle higher than another vehicle]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the time of invention was made to incorporate the teaching of Pinkusevich into the 

teaching of Kocher because  it would allow resuming of recharging of battery after 

recharging interrupt (See Para [0013]-[0014])


As per claim 54, Kocher discloses all of the features of claim 52 as discloses above.
Kocher does not discloses: wherein the first payment amount is lower than the second payment amount.
However, Pinkusevich discloses: wherein the first payment amount is lower than the second payment amount. (See Para [0053]-[0063], i.e. recharging until battery is full…specific amount of recharging energy…amount of prepayment, See Para [0063], i.e. user selection …. 10$...20$ -[prior art Pinkusevich allow charging battery based on specific amount and specific cost for plurality of vehicle, therefore the vehicle will have variation of cost based on amount charge which include cost one vehicle higher than another vehicle]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the time of invention was made to incorporate the teaching of Pinkusevich into the 

teaching of Kocher because  it would allow resuming of recharging of battery after 

recharging interrupt (See Para [0013]-[0014])


As per claim 55, Kocher discloses:
A method for managing portable electrical energy storage devices, comprising: 
receiving a first payment amount for a first portable electrical energy storage device associated with a first vehicle (See Para [0004], i.e. car…rented by kiosk…profitable, See Para [0013], i.e. rent a kiosk operated electric vehicle, See Para [0044], i.e. card swipe –[prior art directed to renting vehicle with certain battery level, because prior art directed to renting out the battery with vehicle, prior art therefore accept payment for the battery and vehicle as cited above]) ;
 enabling the first portable electrical energy storage device to release a first amount of energy based on the first payment amount (See Para [0013], i.e. vehicle kiosks…user can rent … for a one way trip, See Para [0035], i.e. option of receiving most fully charged …provide route between the departure and destination…sufficient vehicle battery …accomplish the defined trip, See Para [0036]-[0044] –[prior art allow receive fully charge and sufficient charge battery considered as the enabling as cited above]); 
receiving a second payment amount for a second portable electrical energy storage device associated with a second vehicle (See Para [0004], i.e. car…rented by kiosk…profitable, See Para [0013], i.e. rent a kiosk operated electric vehicle, See Para [0044], i.e. card swipe –[prior art directed to renting vehicle with certain battery level, because prior art directed to renting out the battery with vehicle at kiosk, prior art therefore accept payment for the battery and vehicle for many vehicle including the second vehicle as cited above]) ; 
and enabling the second portable electrical energy storage device to release a second amount of energy based on the second payment amount (See Para [0013], i.e. vehicle kiosks…user can rent … for a one way trip, See Para [0035], i.e. option of receiving most fully charged …provide route between the departure and destination…sufficient vehicle battery …accomplish the defined trip, See Para [0036]-[0044], -[prior art release battery based on user desire, such as fully charged, or based on planned trip, allow multiple user select different battery powered level based on user desire at kiosk]), 
wherein the second amount of energy is greater than the first amount of energy  (See Para [0013], i.e. vehicle kiosks…user can rent … for a one way trip, See Para [0035], i.e. option of receiving most fully charged …provide route between the departure and destination…sufficient vehicle battery …accomplish the defined trip, See Para [0036]-[0044]-[prior art allow release a fully charge battery and a battery that sufficiently charge for travel plan, it is apparent fully charge is more energy than the sufficiently charged, and also apparent that planned trip further will have battery with higher amount than battery of planned trip that is short]).
Kocher does not disclose: wherein the first payment amount is lower than the second payment amount.
However, Pinkusevich discloses: wherein the first payment amount is lower than the second payment amount (See Para [0053]-[0063], i.e. recharging until battery is full…specific amount of recharging energy…amount of prepayment, See Para [0063], i.e. user selection …. 10$...20$ -[prior art Pinkusevich allow charging battery based on specific amount and specific cost for plurality of vehicle, therefore the vehicle will have variation of cost based on amount charge which include cost one vehicle higher than another vehicle]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the time of invention was made to incorporate the teaching of Pinkusevich into the 

teaching of Kocher because  it would allow resuming of recharging of battery after 

recharging interrupt (See Para [0013]-[0014]).


As per claim 56, Kocher and Pinkusevich discloses all of the features of claim 55 

as discloses above wherein Kocher also discloses wherein the first payment amount is included in a first user profile associated with the first vehicle, and wherein the second payment amount is included in a second user profile associated with the second vehicle  (See Para [0004], i.e. car…rented by kiosk…profitable, See Para [0013], i.e. rent a kiosk operated electric vehicle, See Para [0044], i.e. card swipe –[prior art directed to renting vehicle with certain battery level, because prior art directed to renting out the battery with vehicle, prior art therefore accept payment for the battery and vehicle as cited above]).


As per claim 57, Kocher and Pinkusevich discloses all of the features of claim 56 

as discloses above wherein Kocher also discloses wherein the first user profile includes a first vehicle performance level associated with the first vehicle, and wherein the second user profile includes a second vehicle performance level, and wherein the first vehicle performance level is lower than the second vehicle performance level (See Para [0013], i.e. vehicle kiosks…user can rent … for a one way trip, See Para [0035], i.e. option of receiving most fully charged …provide route between the departure and destination…sufficient vehicle battery …accomplish the defined trip, See Para [0036]-[0044] –[prior art allow user enter trip information considered as the receiving performance, as going longer range is considered a performance]).


As per claim 58, Kocher and Pinkusevich discloses all of the features of claim 55 

as discloses above wherein Kocher also discloses receiving information regarding authentication of a charger device to which to connect the first portable electrical energy storage device for charging of the first portable electrical energy storage device (See Para [0044], i.e. finger print…releasing …restraint); and determining the first amount of energy at least partially based on the information regarding authentication (See Para [0013], i.e. vehicle kiosks…user can rent … for a one way trip, See Para [0035], i.e. option of receiving most fully charged …provide route between the departure and destination…sufficient vehicle battery …accomplish the defined trip, See Para [0036]-[0044]).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/Primary Examiner, Art Unit 2851